J-S83031-16


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,              :   IN THE SUPERIOR COURT OF
                                           :         PENNSYLVANIA
                     Appellee              :
                                           :
                     v.                    :
                                           :
NICK LOGAN,                                :
                                           :
                     Appellant             :   No. 473 WDA 2016

               Appeal from the PCRA Order February 23, 2016
             in the Court of Common Pleas of Allegheny County,
            Criminal Division at No(s): CP-02-CR-0000264-1992,
            CP-02-CR-0000266-1992, CP-02-CR-0015919-1991

BEFORE:     FORD ELLIOTT, P.J.E., SHOGAN, and STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:            FILED: December 16, 2016

      Nick Logan (Appellant) appeals pro se from the order entered February

23, 2016, dismissing his petition filed pursuant to the Post Conviction Relief

Act (PCRA), 42 Pa.C.S. §§ 9541-9546. Upon review, we affirm.

      Appellant pled guilty to numerous crimes on June 17, 1992, at three

separate docket numbers.        He was sentenced to an aggregate term of

incarceration of 4½ to 21 years. According to the Commonwealth, Appellant

was paroled in 2009. See Commonwealth’s Brief at 6 (“Appellant was

apparently released from prison in 2009, although the exact date of his

release is not clear from the record.”).

      On February 1, 2012, a jury convicted Appellant of numerous theft-

related crimes at docket numbers CP-02-CR-0004530-2011, CP-02-CR-

0004829-2011, and CP-02-CR-0006403-2011.           He was sentenced to an

*Retired Senior Judge assigned to the Superior Court.
J-S83031-16


aggregate term of 8 to 17 years of incarceration.1       These “convictions

resulted in violation of state parole” at the docket numbers involved in the

instant case. Turner/Finley Letter, 1/4/2015, at 4; see also, PCRA Court

Opinion, 7/13/2013, at 2; Commonwealth’s Brief at 6-7.

      On October 20, 2015, Appellant filed pro se the instant PCRA petition.

The PCRA court appointed counsel, who subsequently filed a petition to

withdraw and no-merit letter pursuant to Commonwealth v. Turner, 544

A.2d 927 (Pa. 1988), and Commonwealth v. Finley, 550 A.2d 213 (Pa.

Super. 1988) (en banc). Counsel concluded that Appellant’s PCRA petition

was untimely filed and no exceptions applied.    On February 24, 2016, the

PCRA court dismissed Appellant’s PCRA petition and permitted counsel to

withdraw. Appellant filed a notice of appeal.2

      Generally, a PCRA petition must be filed within one year from the
      date a judgment becomes final. There are three exceptions to
      this time requirement: (1) interference by government officials
      in the presentation of the claim; (2) newly discovered facts; and
      (3) an after-recognized constitutional right. When a petitioner
      alleges and proves that one of these exceptions is met, the
      petition will be considered timely. A PCRA petition invoking one
      of these exceptions must be filed within 60 days of the date the
      claims could have been presented. The timeliness requirements


1
  This Court affirmed his judgment of sentence on October 14, 2015.
Commonwealth v. Logan, 134 A.3d 96 (Pa. Super. 2015).
2
  Appellant’s notice of appeal was received by the Prothonotary on March 30,
2016, which is beyond the 30 days permitted to file a notice of appeal.
However, pursuant to the prisoner mailbox rule, and in light of our
disposition, we will not dismiss this appeal as untimely filed. See
Commonwealth v. Chambers, 35 A.3d 34 (Pa. Super. 2011).


                                    -2-
J-S83031-16


      of the PCRA are jurisdictional in nature and, accordingly, a PCRA
      court cannot hear untimely petitions.

Commonwealth v. Brandon, 51 A.3d 231, 233-34 (Pa. Super. 2012)

(citations and quotation marks omitted).

      Instantly, Appellant entered his guilty plea and was sentenced on June

17, 1992. He did not file a post-sentence motion or direct appeal. Thus, his

judgment of sentence became final thirty days later, on July 17, 1992.

Accordingly, Appellant had until July 17, 1993, to file timely a PCRA petition.

      The instant petition, filed on October 20, 2015, is patently untimely.

The PCRA court had no jurisdiction to entertain Appellant’s petition unless he

pled and offered proof of one or more of the three statutory exceptions to

the time bar.   See 42 Pa.C.S. § 9545(b)(1).        Appellant failed to do so.

Accordingly, the PCRA court properly dismissed his petition.3

      Order affirmed.




3
  We also point out that it is possible, based upon the fact that more than 21
years has elapsed between the original judgment of sentence and the filing
of this petition, that Appellant is no longer serving his judgment of sentence
imposed for his parole violation in this case. That situation would render
Appellant ineligible for PCRA relief. See 42 Pa.C.S. § 9543(a)(1)(i) (“To be
eligible for relief under this subchapter, the petitioner must plead and prove
by a preponderance of the evidence … [that he] has been convicted of a
crime under the laws of this Commonwealth and is at the time relief is
granted … currently serving a sentence of imprisonment, probation or parole
for the crime[.]”). However, because it is not clear from the record, and
Appellant’s petition is otherwise untimely, we will not make a determination
with respect to Appellant’s eligibility for relief.


                                     -3-
J-S83031-16




Judgment Entered.




Joseph D. Seletyn, Esq.

Prothonotary



Date: 12/16/2016




                          -4-